
	
		III
		111th CONGRESS
		1st Session
		S. RES. 257
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Eleventh Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute the
			 majority party's membership on the following committees for the One Hundred
			 Eleventh Congress, or until their successors are chosen:
			Committee on agriculture,
			 nutrition, and forestry:Mrs. Lincoln (Chairman), Mr. Harkin, Mr.
			 Leahy, Mr. Conrad, Mr. Baucus, Ms. Stabenow, Mr. Nelson of Nebraska, Mr. Brown,
			 Mr. Casey, Ms. Klobuchar, Mr. Bennet, and Mrs. Gillibrand.
			Committee on health, education,
			 labor, and pensions: Mr. Harkin (Chairman), Mr. Dodd, Ms.
			 Mikulski, Mr. Bingaman, Mrs. Murray, Mr. Reed, Mr. Sanders, Mr. Brown, Mr.
			 Casey, Mrs. Hagan, Mr. Merkley, Mr. Franken, and Majority Leader
			 designee.
			
